NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 10 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DANIEL LOPEZ,                                     No.   15-55422

                   Plaintiff-Appellant,            D.C. No.
                                                   2:14-cv-03315-AB-PLA
   v.

 GARCIA APARTMENTS, LLC, a                         MEMORANDUM*
 California Limited Liability Company;
 ARCADIO CASTILLO,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                     Andre Birotte, Jr., District Judge, Presiding

                            Submitted January 13, 2017**
                               Pasadena, California

Before: TROTT, McKEOWN, and WATFORD, Circuit Judges.

        Daniel Lopez appeals the district court’s decision to reduce the lodestar

attorneys’ fees amount by 80% in Lopez’s successful action against Garcia


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Apartments, LLC and Arcadio Castillo (collectively “Garcia Apartments”) under

the Americans with Disabilities Act and California’s Unruh Civil Rights Act. We

have jurisdiction under 28 U.S.C. § 1291, and we review the fee award for abuse of

discretion, Armstrong v. Davis, 318 F.3d 965, 970 (9th Cir. 2003).

      Contrary to Lopez’s assertion, the district court did not penalize him for

failing to make a revised settlement offer or file an earlier summary judgment

motion. In analyzing the well-recognized factors of “the time and labor required”

and “the amount involved and the results obtained,” Hensley v. Eckerhart, 461

U.S. 424, 430 n.3 (1983), the court listed these actions as examples that could have

shown Lopez was trying to “expedite a resolution” of this straightforward case.

Overall, the court properly relied on the larger picture of unnecessarily protracted

litigation where Garcia Apartments quickly fixed the problems identified in the

complaint and only the claim for statutory damages remained.

      On the other hand, it would be improper to consider Garcia Apartments’

financial condition when determining the fee award, and Garcia Apartments cites

no authority that permits a reduction based on a defendant’s ability to pay.

Because the district court did not isolate the amounts based on the reasons given

and because we cannot determine if this rationale even affected the amount of fees

                                          2
awarded, we vacate and remand on this basis alone, without prejudice to the

district court exercising its discretion to determine the appropriate award based on

the permissible grounds for reducing fees.

      VACATED AND REMANDED.

      Each party shall bear its own fees and costs on appeal.




                                          3